DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two ports”, “interval”, and “an included angle” as recited in claim 1, and the structures differ as recited in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation "the storage column".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the detecting unit".  There is insufficient antecedent basis for this limitation in the claim and it is not fully understood as to what is being claimed.
Claims 3 and 13 recite the limitation "the two sides".  There is insufficient antecedent basis for this limitation in the claim and it is not fully understood as to what is being claimed.
Claims 4 and 14 recite the limitation "the structure".  There is insufficient antecedent basis for this limitation in the claim and it is not fully understood as to what is being claimed.
Claims 5, 15, 16, and 17 recite the limitation "the structure".  There is insufficient antecedent basis for this limitation in the claim and it is not fully understood as to what is being claimed.
Claims 6 and 19 recite the limitation "the output shaft".  There is insufficient antecedent basis for this limitation in the claim and it is not fully understood as to what is being claimed.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 12, 15, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (JP 4263858 – hereinafter JP-858).
Re Claims 1, 3, and 15:
JP-858 discloses a bucket (40) for a vending machine (10), comprising a bucket body (at 40), a first driving mechanism (at 41) and a second driving mechanism (at 41 – opposite side), wherein the bucket body (at 40) comprises an inner cavity and two ports (Port 1 (inlet see Figs. 16 and 17), Port 2 (outlet see Figs. 20a and 20b)) in communication with the inner cavity respectively; the two ports are arranged at an interval in a first preset direction (see Fig. 17 – arrows); wherein the first driving mechanism (at 41) and the second driving mechanism (at 41 – opposite side) are spaced apart from each other in the bucket body (at 40) in a second preset direction (see Fig. 7 – left to right), and are respectively configured to detachably mate with a dispensing assembly (at 33) of the storage column of the vending machine (10) (see Figs. 14-15), to provide power to the dispensing assembly (at 33); wherein the first preset direction and the second preset direction are arranged with an included angle (90 degrees to one another) (see Figs. 1-22).  

Re Claim 4:
JP-858 discloses wherein the structure of the first driving mechanism (at 41) is the same as that of the second driving mechanism (at 41 – opposite side) (see Figs. 7 and 10).  

Re Claims 5 and 17:
JP-858 discloses wherein the structure of the first driving mechanism (at 41) differs from that of the second driving mechanism (at 41 – opposite side) (differs in that it is not the same structure, they are two separate structures).  

Re Claims 6 and 19: 
JP-858 discloses wherein at least one among the first driving mechanism and the second driving mechanism comprises: a base (wall of 41 which parts are attached) arranged in the bucket body (at 40), a motor (48) arranged on the base, a transmission mechanism (47) in transmission connection with the output shaft of the motor (48), and a power output wheel (43) in transmission connection with the transmission mechanism (47); wherein the transmission mechanism (47) is configured to drive the power output wheel to rotate and move from a first position to a second position when the output shaft of the motor rotates 6National Stage of PCT/CN2018/107068Docket No.: 2212153.00138US1Amendment dated June 24, 2020First Preliminary Amendment in a first preset rotating direction; wherein the transmission mechanism (47) is further configured to drive the power output wheel (43) to move from the second position to the first position when the output shaft of the motor rotates in a second preset rotating direction; wherein the first preset rotating direction is opposite to the second preset rotating direction (see paragraph [0029]).  

Re Claim 12:
JP-858 discloses a vending machine (10), comprising multiple storage columns (at 30) and a bucket (40), wherein the bucket comprises a bucket body (at 40), a first driving mechanism (at 41) and a second driving mechanism (at 41 – opposite side), wherein the bucket body (at 40) comprises an inner cavity and two ports (Port 1 (inlet see Figs. 16 and 17), Port 2 (outlet see Figs. 20a and 20b)) in communication with the inner cavity respectively; the two ports are arranged at an interval in a first preset direction (see Fig. 17 – arrows); wherein the first driving mechanism (at 41) and the second driving mechanism (at 41 – opposite side) are spaced apart from each other in the bucket body (at 40) in a second preset direction (see Fig. 7 – left to right), and are respectively configured to detachably mate with a dispensing assembly (at 33) of the storage column of the vending machine (10) (see Figs. 14-15), to provide power to the dispensing assembly (at 33); wherein the first preset direction and the second preset direction are arranged with an included angle (90 degrees to one another) (see Figs. 1-22), wherein among the two ports of the bucket, the one close to the storage columns in the first preset direction is an inlet; the inlet is arranged to be opposite to any one of the storage columns by the movement of the bucket (40), so that the first driving mechanism or the second driving mechanism9National Stage of PCT/CN2018/107068Docket No.: 2212[53.00138US1 Amendment dated June 24, 2020First PreIininarv Amendmentof the bucket is configured as being coupled with the dispensing assembly (at 33) of the storage column that the inlet is opposite to, providing power to the dispensing assembly (at 33) (see Figs. 1-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 13, 14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-858 in view of Herzog et al. (2005/0189364 – hereinafter Herzog).
Re Claims 2, 13, 14, 16, and 18:
JP-858 discloses the device of claim 1, but fails to teach wherein the bucket body further comprises a first detecting mechanism and a second detecting mechanism, wherein the first detecting mechanism corresponds to the first driving mechanism, and the second detecting mechanism corresponds to the second driving mechanism, wherein both the first detecting mechanism and the second detecting mechanism are configured to detect the storage column, wherein when the first detecting mechanism detects the detecting unit arranged on the storage 5National Stage of PCT/CN2018/107068Docket No.: 2212153.00138US1 Amendment dated June 24, 2020 First Preliminary Amendmentcolumn, the first driving mechanism is configured as being coupled with the dispensing assembly of the storage column, wherein when the second detecting mechanism detects the detecting unit on the storage column, the second driving mechanism is configured as being coupled with the dispensing assembly of the storage column.  

Herzog teaches a first detecting mechanism (611), wherein the first detecting mechanism (611) corresponds to a first driving mechanism (at 515), wherein the first detecting mechanism is configured to detect the storage column (by way of detecting if a product is available), wherein when the first detecting mechanism (611) detects the detecting unit (318) arranged on the storage 5National Stage of PCT/CN2018/107068Docket No.: 2212153.00138US1 Amendment dated June 24, 2020First Preliminary Amendmentcolumn, the first driving mechanism (at 515) is configured as being coupled with a dispensing assembly (at 304) of the storage column (see paragraphs [0041, 0043, and 0055-0056]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of JP-858 with that of Herzog to provide an alternative positioning mechanism which allows for controlled and accurate dispensing of products.  While Herzog does not teach a second detecting mechanism, and the second detecting mechanism corresponds to the second driving mechanism, wherein both the first detecting mechanism and the second detecting mechanism are configured to detect the storage column, wherein when the second detecting mechanism detects the detecting unit on the storage column, the second driving mechanism is configured as being coupled with the dispensing assembly of the storage column, such would be obvious in view of one of ordinary skill in the art in combination with JP-858 by simply the duplication of parts to have two sensors for the two driving mechanism of JP-858 which would not require any inventive skill other than what has been suggested by the combination.

Allowable Subject Matter
Claims 7-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651